            Case 3:20-cv-01815-CCC Document 18 Filed 11/16/20 Page 1 of 5




                                   UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF PENNSYLVANIA

DELAWARE COUNTY EMPLOYEES )                       Civ. Action No. 3:20-cv-01815-CCC
RETIREMENT SYSTEM, Individually )
and on Behalf of All Others Similarly )           CLASS ACTION
Situated,                             )
                                      )           (Judge Christopher C. Conner)
                         Plaintiff,   )           DELAWARE COUNTY EMPLOYEES
                                      )           RETIREMENT SYSTEM’S NOTICE
        vs.
                                      )           OF ISSUANCE OF NOTICE TO
CABOT OIL & GAS CORPORATION, )                    PUTATIVE CLASS MEMBERS
et al.,                               )
                                      )
                         Defendants. )
                                      )




Cases\4835-3963-0802.v1-11/13/20
            Case 3:20-cv-01815-CCC Document 18 Filed 11/16/20 Page 2 of 5




         PLEASE TAKE NOTICE that, on November 13, 2020, plaintiff Delaware

County Employees Retirement System’s counsel caused to be published on Business

Wire a press release announcing the pendency of the above-captioned action, the

claims asserted therein, and the class period (the “Notice”) as required by the Court’s

November 12, 2020 Memorandum “requir[ing] publication of a new notice.”

ECF No. 16 at 1. Any motion for appointment as lead plaintiff is now due 60 days

after the Notice’s filing, or by January 12, 2021. 15 U.S.C. §78u-4(a)(3)(A)(i)(II). A

true and correct copy of the Notice is attached hereto as Exhibit A.

DATED: November 16, 2020                 Respectfully Submitted,

                                         SAXTON & STUMP
                                         LAWRENCE F. STENGEL (PA #32809)


                                                   s/ Lawrence F. Stengel
                                                 LAWRENCE F. STENGEL

                                         280 Granite Run Drive, Suite 300
                                         Lancaster, PA 17601
                                         Telephone: 717/556-1000
                                         717/441-3810 (fax)
                                         lfs@saxtonstump.com
                                         Local Counsel




                                         -1-
Cases\4835-3963-0802.v1-11/13/20
            Case 3:20-cv-01815-CCC Document 18 Filed 11/16/20 Page 3 of 5




                                         ROBBINS GELLER RUDMAN
                                           & DOWD LLP
                                         SAMUEL H. RUDMAN
                                         DAVID A. ROSENFELD
                                         MARY K. BLASY
                                         58 South Service Road, Suite 200
                                         Melville, NY 11747
                                         Telephone: 631/367-7100
                                         631/367-1173 (fax)
                                         srudman@rgrdlaw.com
                                         drosenfeld@rgrdlaw.com
                                         mblasy@rgrdlaw.com
                                         ROBBINS GELLER RUDMAN
                                           & DOWD LLP
                                         DANIELLE S. MYERS
                                         JUAN CARLOS SANCHEZ
                                         655 West Broadway, Suite 1900
                                         San Diego, CA 92101-8498
                                         Telephone: 619/231-1058
                                         619/231-7423 (fax)
                                         danim@rgrdlaw.com
                                         jsanchez@rgrdlaw.com
                                         [Proposed] Lead Counsel for Plaintiff




                                        -2-
Cases\4835-3963-0802.v1-11/13/20
            Case 3:20-cv-01815-CCC Document 18 Filed 11/16/20 Page 4 of 5




                                   CERTIFICATE OF SERVICE

         I hereby certify under penalty of perjury that on November 16, 2020, I

authorized the electronic filing of the foregoing with the Clerk of the Court using the

CM/ECF system which will send notification of such filing to the e-mail addresses on

the attached Electronic Mail Notice List, and I hereby certify that I caused the mailing

of the foregoing via the United States Postal Service to the non-CM/ECF participants

indicated on the attached Manual Notice List.

                                              s/ Lawrence F. Stengel
                                              LAWRENCE F. STENGEL

                                              SAXTON & STUMP
                                              280 Granite Run Drive, Suite 300
                                              Lancaster, PA 17601
                                              Telephone: 717/556-1000
                                              717/441-3810 (fax)

                                              E-mail: lfs@saxtonstump.com




Cases\4835-3963-0802.v1-11/13/20
11/16/2020              Case 3:20-cv-01815-CCC Document      18 District
                                               Pennsylvania Middle FiledVersion
                                                                         11/16/20
                                                                                6.1- Page 5 of 5
Mailing Information for a Case 3:20-cv-01815-CCC Delaware County
Employees Retirement System v. Cabot Oil & Gas Corporation et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

        Amy L. Barrette
        amy.barrette@bipc.com,tara.klingensmith@bipc.com

        Lawrence F. Stengel
        lfs@saxtonstump.com,gas@saxtonstump.com

        Peter Stokes
        peter.stokes@nortonrosefulbright.com

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore
require manual noticing). You may wish to use your mouse to select and copy this list into your word processing
program in order to create notices or labels for these recipients.
    (No manual recipients)




https://ecf.pamd.uscourts.gov/cgi-bin/MailList.pl?761658142111204-L_1_0-1                                               1/1
